ORDER
PER CURIAM:
Following a jury trial, Appellant George Huffman was convicted of domestic assault in the second degree in the Circuit Court of Buchanan County. Huffman was sentenced as a persistent domestic violence offender to a term of twelve years’ imprisonment. Huffman appeals, claiming that the trial court erred in allowing the victim, Huffman’s girlfriend, to testify regarding other bruises she had at the time of the charged assault. We affirm. Because a published opinion would have no prece-dential value, an unpublished memorandum setting forth the reasons for this order has been provided to the parties. Rule 30.25(b).